Citation Nr: 0907582	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-26 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of a neck 
injury.

 2. Entitlement to service connection for residuals of a 
right shoulder injury. 
 
3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.

4.  Entitlement to service connection for residuals of a 
back injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In March 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  A transcript of the hearing 
is associated with the claims file.  The veteran also 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  However, he subsequently withdrew that 
request.  As no further communication from the Veteran with 
regard to a hearing has been received, the Board considers 
his request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).

The issue of entitlement to service connection for residuals 
of a back injury addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate that 
the Veteran has a current disorder related to residuals of a 
neck injury.

2. The medical evidence of record does not demonstrate that 
the Veteran has a current disorder related to residuals of a 
right shoulder injury.

3. In a final rating decision issued in November 1970, the RO 
denied service connection for residuals of a back injury.

4. Evidence received since the prior final denial in November 
1970 is neither cumulative nor redundant of the evidence of 
record at that time and raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. Residuals of a neck injury were not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2. Residuals of a right shoulder injury were not incurred in 
or aggravated by the Veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The November 1970 rating decision is final; new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board's decision to reopen the Veteran's claim of entitlement 
to service connection for residuals of a back injury is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to his service connection claims 
for residuals of a neck and right shoulder injury, the Board 
determines that all VCAA notice requirements have been met, 
as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in December 2004, 
prior to the initial unfavorable AOJ decision issued in 
December 2005. 

The Board observes that the pre-adjudicatory VCAA notice 
issued in December 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
the Veteran was not advised as to how to substantiate 
disability ratings and effective dates.  However, the Board 
finds no prejudice to the Veteran as a result of this 
omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has residuals of a neck or right shoulder injury that 
are related to his military service is not necessary to 
decide his claims.  The medical records associated with the 
claims file do not contain any diagnosis related to the neck 
or right shoulder.  Without evidence of a current diagnosis 
of a neck or right shoulder disorder, the Board finds that a 
VA examination is not necessary.  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

The veteran contends that he has current disabilities of the 
neck, right shoulder, and back that are a result of falling 
while carrying a part of a Diesel engine in service.  Thus, 
he contends that service connection is warranted for 
residuals of injuries to the neck, right shoulder, and back.

Neck and right shoulder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes first that the Veteran's service treatment 
records do not report any injury to the neck or right 
shoulder.  The claimed treatment for a back injury that 
included the Veteran being in traction for seven days is of 
record as having occurred, but no injury to the neck or right 
shoulder was associated with that record.

Moreover, there is no competent medical evidence 
demonstrating that the Veteran has a current disorder of the 
neck and right shoulder.  VA treatment records reflect a 
history of complaints of neck pain, and an X-ray of the right 
shoulder was taken in March 2005.  However, there is no 
medical diagnosis of a neck or right shoulder disorder 
revealed in these records.  The Board acknowledges the 
Veteran's complaints of pain; however, pain alone is not a 
disability and, without a diagnosed or identifiable 
underlying malady or condition, cannot be service-connected.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, 
the Board finds that the Veteran does not have a current neck 
disorder and right shoulder disorder.
Where there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges that the statements of the Veteran, 
friends, and fellow veterans with whom he served as to his 
current symptoms and claimed in-service injury.  Laypersons 
are competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, these 
statements are not competent evidence of a current disorder 
of the neck or right shoulder.  Absent such evidence, the 
claims must be denied.
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for residuals of a neck injury and residuals of a 
right shoulder injury.  Therefore, his claims must be denied.

II. New and material evidence

In a November 1970 rating decision, the RO determined that 
service connection for residuals of a back disorder was not 
warranted because the VA examination conducted in October 
1970 showed no abnormalities of the spine.  The veteran did 
not appeal this decision.  The next communication from the 
Veteran with regard to this claim was his October 2004 
application to reopen his service connection claim for a back 
disorder, which is the subject of this appeal.  Thus, the 
November 1970 decision is final.  38 U.S.C.A. § 4005(c) 
(1964) [§ 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1970) [§§ 3.104, 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in October 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final November 1970 rating decision, the Veteran 
has submitted additional VA and private treatment records, 
including imaging studies, dated between December 1988 and 
June 2006, and lay statements from friends and service 
members who served with the Veteran.  The Board determines 
that the medical evidence is both new and material.  It is 
new in that it is neither cumulative nor redundant of the 
evidence of record in November 1970 and it is material as it 
raises a reasonable possibility of substantiating the 
Veteran's claim.  Specifically, the evidence relates to a 
missing element of the original claim by demonstrating that 
the Veteran has a current diagnosis of a back disorder.  

Therefore, the Board concludes that the evidence received 
subsequent to the RO's November 1970 decision is both new and 
material and the requirements to reopen the claim of 
entitlement to service connection for residuals of a back 
injury have been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for a back 
disorder is granted.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a right shoulder injury 
is denied.
New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for 
residuals of a back injury is granted.


REMAND

The Board having determined that the Veteran's claim of 
entitlement to service connection for residuals of a back 
injury is properly reopened, the Board finds that more a 
remand is necessary to allow for further development of the 
Veteran's claim.

Specifically, the Board observes that no VA examination has 
been conducted with respect to the service connection claim 
currently on appeal.  As the evidence reflects that the 
Veteran sustained a back injury in service and that he has a 
current disability that could be related to that injury, a VA 
examination is necessary prior to further adjudication of the 
claim.  See 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action: 

1.	Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed residuals 
of a back injury.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  All 
necessary and appropriate tests should 
be conducted and the results 
documented.  After a review of the 
record and examination of the Veteran 
the examiner should respond to the 
following: 

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's back disorder is the 
result of his military service?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2007 SSOC.  The 
veteran and his representative should 
then be issued another SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


